Citation Nr: 1502877	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.  

2.  Entitlement to service connection for a  neurological disorder of the bilateral lower extremities, claimed as radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel 



INTRODUCTION

The Veteran has verified active service from October 2005 to September 2010.  The record also indicates the Veteran has fifteen years of additional unverified active service prior to October 2005.  

This matter comes before the Board of Veterans' Appeals on appeal from December 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue of entitlement to service connection for a neurological disorder of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's right Achilles tendonitis has been manifested by painful motion, but does not result in range-of-motion loss, ankylosis, or any other significant impairment due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right Achilles tendonitis have not been met at any point during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).

This appeal arises from disagreement with the initial rating following the grant of service connection for right Achilles tendonitis.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, the Veteran's claim of entitlement to a higher initial rating is a downstream appellate issue from that of service connection for which he received proper VCAA notice in February 2010.  Therefore, additional VCAA notice is not required.  See VAOPGCPREC 8-2003.

VA has also satisfied the duty to assist.  The AOJ assisted the Veteran in substantiating his claim by scheduling him for multiple examinations and by obtaining his service and VA treatment records.  The Veteran has elected not to have a hearing before the Board.  

As there is no indication that any additional notice or assistance could reasonably aid in substantiating this claim, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  


Increased Rating for Right Achilles Tendonitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innveration, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.
The Veteran's right Achilles tendonitis is currently rated as 10 percent disabling under 8 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is warranted if there is moderate limitation in the range of motion of the ankle.  A 20 percent rating is warranted if there is marked limitation in the range of motion of the ankle.  

A July 2010 examination revealed the Veteran retains the full range of motion in his right ankle, but the examiner noted there was objective evidence of painful motion and tenderness to palpation.  A January 2013 examiner also found the Veteran retains the full range of motion in his right ankle, but noted there was no objective evidence of painful motion.  However, the January 2013 examiner noted the Veteran does experience some functional impairment due to pain.  The Veteran did not experience any reduction in range of motion upon repetitive use testing during either examination.  

In an April 2012 rating decision, the AOJ increased the initial rating of the Veteran's right Achilles tendonitis from 0 percent to 10 percent based on the evidence of painful motion and functional impairment, as well as the Veteran's statements during treatment regarding his abnormal gait due to pain.  

While acknowledging the Veteran's statements regarding his Achilles pain and its effect on his gait, the Board finds there is no evidence of limitation in the range of motion of the Veteran's ankle due to his service-connected right Achilles tendonitis.  Pain alone, without evidence of decreased range of motion, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, the Veteran is entitled to the minimum rating under Diagnostic Code 5271 due to painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  Therefore, the 10 percent rating currently in effect is appropriate, and an increased schedular rating is not warranted.

No other arguably applicable Diagnostic Code would provide a separate or higher rating.  As noted above, the Veteran is rated under Diagnostic Code 5271.  Additional compensable evaluations are available for ankylosis of the ankle, and ankylosis of the subastragalar, or tarsal joints under Diagnostic Codes 5270 and 5272, respectively.  As discussed above, the Veteran retains full range of right ankle motion, though painful.  Thus, the Veteran's right ankle cannot be considered ankylosed.  In addition, additional compensable evaluations are available under Diagnostic Codes 5273 and 5274 for, respectively, malunion of the os calcis (calcaneus) or astragalus (talus), and astragalectomy.  There is no evidence or suggestion that the Veteran would meet the criteria for a rating under these Diagnostic Codes.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating for his right Achilles tendonitis inadequate.  The Veteran has some functional loss on the ankle due to right Achilles pain, but he does not experience any range-of-motion loss as a result.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his symptoms are adequately contemplated by the disability rating currently assigned for his right Achilles tendonitis.  Ratings in excess of the currently assigned rating are provided for certain manifestations of disabilities that affect the ankle, but those manifestations are not present here.  Furthermore, the evidence does not show frequent hospitalization or marked interference with employment in the Veteran's case.  Therefore, a referral for an extraschedular rating is not appropriate.

The Board has also considered total disability based on individual unemployability (TDIU) as a claim for increased compensation can encompasses of claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  However, there is no evidence of unemployability in this case.

Accordingly, entitlement to a rating in excess of 10 percent for right Achilles tendonitis is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis is denied.  


REMAND

The Veteran seeks entitlement to service connection for neurological problems of the bilateral lower extremities, which he originally claimed as radiculopathy.  A January 2013 VA examination revealed no evidence of radiculopathy or a generalized peripheral neuropathy affecting either of the Veteran's legs, but the examiner diagnosed mild entrapment of the bilateral peroneal sensory nerves.  She further stated that such disability often occurs in the presence of obesity, and noted that the Veteran's body mass index was 42, which is considered morbidly obese.  In light of these findings, an addendum is necessary for an etiological opinion.


Accordingly, this issue is REMANDED for the following action:

1.  Obtain an addendum to the January 2013 VA peripheral nerve examination report addressing the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed mild entrapment of bilateral peroneal sensory nerves had its onset in service or is related to an in-service disease, injury, or event?

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed mild entrapment of bilateral peroneal sensory nerves is caused or aggravated by obesity, and if so, whether such obesity is due any of the Veteran's service-connected disabilities preventing physical activity (such service-connected disabilities include obstructive sleep apnea and asthma, lumbar facet arthropathy, right knee osteoarthritis, right Achilles tendonitis, tinnitus, gout, bilateral hearing loss and hypertension)?

If the requested opinions cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


